Citation Nr: 0728533	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-44 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for residuals of a right 
wrist disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from December 1977 to 
September 1981. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal originally from a rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003, the RO received a request from the veteran 
for a hearing before the Decision Review Officer (DRO).  A 
hearing was scheduled for November 4, 2003.  It appears that 
the veteran attended a DRO conference and it was indicated 
that additional surgery was to be conducted on the wrist.  
There is no indication in the DRO report that the veteran 
wanted to withdraw his request for a hearing, or that this 
conference took the place of the hearing.  

On November 20, 2003, the RO received a statement from 
personnel where the veteran was being treated.  It was 
indicated that the veteran wanted to postpone his hearing 
until he underwent scheduled right wrist surgery.  Right 
wrist fusion was performed in January 2004.  A hearing has 
not been rescheduled and the hearing request has not been 
withdrawn in writing. 

More recently, it has been indicated that the veteran has 
been treated for arthritis of the right wrist.  It is 
indicated that he otherwise has degenerative changes of the 
cervical spine and the right knee.  The other knee apparently 
was service connected secondary to the right knee.  There is 
now a question raised as to whether the arthritis of the 
wrist is associated with a systemic arthritis affecting other 
joints.  That matter should be considered while the case is 
in remand status.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should forward appellant's 
records to an orthopedist to review.  
After reviewing all the records on file, 
and after examining the veteran if needed 
to provide an opinion, the examiner should 
enter an opinion as to: whether the 
arthritis of the right wrist is/was 
degenerative in nature, and if so, if it 
is part of a systemic disorder related to 
arthritis of the neck and right knee?  If 
it is due to other etiology that should be 
set out.  Again, as needed, appellant may 
be examined if needed in entering this 
opinion.

2.  The RO/AMC should schedule the veteran 
for a hearing at the RO in accordance with 
applicable procedures.  If appellant 
determines that he no longer wants a 
hearing, he should so indicate writing to 
the RO/AMC.

Thereafter, the case should be reviewed by the RO/AMC.  If 
the benefits sought are not granted, appellant and his 
representative should be provided with a supplemental 
statement of the case and offered a reasonable opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



